                  Case 5:18-cv-00357-LHK Document 180 Filed 01/12/21 Page 1 of 4



      James J. Foster                                 Michael T. Pieja (CA Bar No. 250351)
 1    jfoster@princelobel.com                         Alan E. Littmann (pro hac vice to be filed)
      Aaron S. Jacobs (CA No. 214953)                 Jennifer Greenblatt (pro hac vice to be filed)
 2    ajacobs@princelobel.com
      PRINCE LOBEL TYE LLP                            Doug Winnard (CA Bar No. 275420)
 3    One International Place, Suite 3700             Andrew J. Rima (pro hac vice to be filed)
      Boston, MA 02110                                Emma C. Neff, M.D., J.D. (pro hac vice to be
 4
      Telephone: 617-456-8000                         filed)
 5    Facsimile: 617-456-8100                         GOLDMAN ISMAIL TOMASELLI
                                                      BRENNAN & BAUM LLP
 6    ATTORNEYS FOR THE PLAINTIFFS                    564 W. Randolph St., Suite 400
                                                      Chicago, IL 60661
 7
                                                      Tel: (312) 681-6000
 8                                                    Fax: (312) 881-5191

 9                                                    ATTORNEYS FOR THE DEFENDANT

10
                                     UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12
                                            SAN JOSE DIVISION
13
     UNILOC USA, INC., and                        )   Case No.: 5:18-cv-00357-LHK
14   UNILOC LUXEMBOURG, S.A.,                     )
                                                  )   JOINT MOTION TO EXTEND
15                    Plaintiffs,                 )   DEADLINES
                                                  )
16   v.                                           )
17                                                )
     APPLE INC.,                                  )
18                                                )
                      Defendant.                  )
19
20
21
22
23
24
25
26
27
28

     3621641.v1
              Case 5:18-cv-00357-LHK Document 180 Filed 01/12/21 Page 2 of 4




 1          Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg (collectively “Uniloc”) and
 2   Defendant Apple Inc. (“Apple”) jointly move to extend the upcoming claim construction
 3   deadlines, in light of recent orders regarding Uniloc’s standing, as will be described further
 4   below. In particular, the parties respectfully request a six-week extension for each of the claim

 5   construction deadlines set in the Case Management Order of June 26, 2020, Dkt. No. 178:

 6
                       Scheduled Event                   Current Deadline      Proposed Deadline
 7
            Opening Claim Construction Brief             Jan. 12, 2021         Feb. 23, 2021
 8
 9          Responsive Claim Construction Brief          Feb. 2, 2021          Mar. 16, 2021

10          Reply Claim Construction Brief               Feb. 16, 2021         Mar. 30, 2021

11          Claim Construction Hearing                   April 1, 2021 at      At the Court’s
                                                         1:30 p.m.             convenience
12
13          The parties are involved in a number of active (and stayed) patent cases in this Court.

14   One set of such cases is before Judge Alsup, Uniloc 2017 LLC et al. v. Apple Inc., Nos. 3:18-cv-

15   00358, -00360, -00363, -00365 & -00572. On December 4, 2020, Judge Alsup granted Apple’s

16   motion to dismiss for lack of subject-matter jurisdiction in the -358 Case on the grounds that

17   Uniloc lacked constitutional standing to sue as of the date Uniloc filed the -358 Case in May

18   2017. Id., Dkt. No. 186. Other courts have granted similar motions. In this District, Judge

19   Gonzalez Rogers issued an order on December 22, 2020, in Uniloc 2017 LLC v. Google LLC

20   Case Nos. 20-4355 et seq., dismissing eleven actions for Uniloc 2017’s lack of constitutional

21   standing. And, in the District of Delaware, a December 30, 2020, Judge Connolly dismissed an

22   action filed by Uniloc USA, Inc. and Uniloc Luxembourg S.A. for lack of constitutional standing

23   in Uniloc USA, Inc. et al. v. Motorola Mobility LLC, Case No. 17-1658.

24          Each of these decisions held that a third party possessed the right to issue sublicenses to

25   the patents in the Uniloc portfolio as of the date that the respective cases were filed.
     Consequently, these decisions dismissed the cases for lack of subject-matter jurisdiction because
26
     the Uniloc entities lacked constitutional standing to sue as of the date of filing.
27
28

      JOINT MOTION TO EXTEND DEADLINES               1                                      5:18-cv-00357-LHK
              Case 5:18-cv-00357-LHK Document 180 Filed 01/12/21 Page 3 of 4




 1          Uniloc 2017 has filed a notice of appeal in the Google actions, and the other Uniloc
 2   entities have filed a notice of appeal in the Apple action, and those entities will soon file a
 3   similar notice in the Motorola action. Although those actions involved patents different from the
 4   ones involved in the instant action, the decisions in those actions as to some of the various

 5   factual and legal issues create issue preclusion that would bind Uniloc unless and until the

 6   decisions are reversed or vacated on appeal.

 7          Consequently, Uniloc has proposed to stay other actions between the parties that Uniloc

 8   had filed after April 30, 2017, pending the outcome of those appeals. This case, however, was

 9   filed on April 3, 2017, and the parties disagree on whether a stay pending these appeals is

10   appropriate here.

11          In order to avoid burdening the Court—and parties—with claim construction briefing

12   that might not be needed for some time, if at all, the parties thus request the six-week extension

13   spelled out above, to give them time to brief whether a stay is appropriate. Apple intends to file

14   its motion on or by January 19, 2021. The parties will then proceed as spelled out by the Local

15   Rules and the Court’s standard procedures, or as otherwise directed by the Court.

16
17
18
19
20
21
22
23
24
25
26
27
28

      JOINT MOTION TO EXTEND DEADLINES               2                                       5:18-cv-00357-LHK
             Case 5:18-cv-00357-LHK Document 180 Filed 01/12/21 Page 4 of 4




 1    Dated: January 12, 2021           /s/ Aaron S. Jacobs
                                        James J. Foster
 2
                                        jfoster@princelobel.com
 3                                      Aaron S. Jacobs (CA No. 214953)
                                        ajacobs@princelobel.com
 4                                      PRINCE LOBEL TYE LLP
                                        One International Place, Suite 3700
 5
                                        Boston, MA 02110
 6                                      Telephone: 617-456-8000
                                        Facsimile: 617-456-8100
 7
                                        COUNSEL FOR PLAINTIFF
 8
 9
10    Dated: January 12, 2021           /s/ Doug Winnard
                                        Michael T. Pieja (CA Bar No. 250351)
11                                      Alan E. Littmann (pro hac vice to be filed)
12                                      Jennifer Greenblatt (pro hac vice to be filed)
                                        Doug Winnard (CA Bar No. 275420)
13                                      Andrew J. Rima (pro hac vice to be filed)
                                        Emma C. Neff, M.D., J.D. (pro hac vice to be filed)
14                                      GOLDMAN ISMAIL TOMASELLI
15                                      BRENNAN & BAUM LLP
                                        564 W. Randolph St., Suite 400
16                                      Chicago, IL 60661
                                        Tel: (312) 681-6000
17                                      Fax: (312) 881-5191
18                                      COUNSEL FOR DEFENDANT
19
20
21
22
23
24
25
26
27
28

     JOINT MOTION TO EXTEND DEADLINES     3                                     5:18-cv-00357-LHK
